DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
Claims 1, 3-8, 10-15, and 17-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “On-Line Optimization of a Crude Distillation Unit with Constraints on Product Properties”, Basak et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein obtaining inline measurements via a sensor of one or more properties of crude oil, the one or more properties comprise at least one of density, specific gravity, viscosity, carbon residue, and sulfur content as cited in independent claims 1, 8, and 15.

Instead, Basak et al. disclose several products obtained from a CDU (crude distillation unit) through a top condenser or side strippers, these locations are used to provide the x-coordinates for the crude curve for temperature measurements; each of the products is characterized by one or more properties such as Reis vapor pressure (RVP), flash point for the HN (heavy naphtha), SK/ATF (superior kerosene/aviation turbine fuel), and LEGO (light gas oil).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864